Citation Nr: 0428912	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1968 
to December 1972.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that determined that a claim of entitlement 
to service connection for a low back disability was not well 
grounded.  The veteran's notice of disagreement (NOD) was 
received in April 2001.  In a May 2001 administrative 
decision, the RO determined that the NOD was timely filed due 
to defective notice of the June 1998 rating decision.  
The veteran testified before the undersigned Veterans Law 
Judge in April 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records reflect that in December 1971 the 
veteran was treated for left hip and thigh pain following a 
motorcycle accident.  The impression was possible ligamentous 
strain.  He was seen for back pain in January and February 
1972 and reported a three-year history of back pain at that 
time.  An October 1972 separation examination report reflects 
that the spine was normal.  

In October 1988, the RO obtained Dayton VA Medical Center 
outpatient treatment reports, which reflect complaints of 
back pain in 1987 and 1988.  In August 1987, the veteran wore 
a back brace.  

September 1993 VA X-rays show minimal spurring at L-2.  
January 1996 VA X-rays show degenerative spurring in the 
lumbar spine.  March 1999 VA X-rays show degenerative disc 
disease of L-1 through L-4 and some retrolisthesis of L-2 
over L-3, felt to represent prior trauma to the area. 

In March 1998, the RO requested all Dayton VA Medical Center 
clinical records.  Records dated from 1993 were forwarded and 
an older volume of records was to be forwarded when located.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2004 that he injured his back while lifting 
during active service and that he has had continuous back 
pain since separation from active service.  He recalled that 
a motorcycle accident during active service might have also 
injured his back.  He testified that he received treatment at 
the Dayton VA Medical Center from 1973 to 1986 and that the 
RO did not have all of those records.  

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West 2002).  Therefore, a medical opinion should 
be obtained prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Dayton VA 
Medical Center to furnish treatment 
records dated from 1972 to 1986.  If 
these records have been retired they 
should be retrieved from the appropriate 
Federal Depository.  The Dayton facility 
should also be requested to furnish 
copies of any additional medical records 
pertaining to treatment for the low back 
disorder covering the period from January 
2003 to the present.

2.  A VA examination should be conducted 
by an orthopedist to determine the 
nature, severity, and etiology, of any 
low back disorder.  The claims file 
should be made available to the physician 
for review in conjunction with the 
examination.  Following the examination 
the examiner is requested to render an 
opinion as to  whether it is as likely as 
not any low back disability is related to 
service?  The physician should offer a 
complete rationale for any conclusion in 
a legible report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for 
residuals of a back injury.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



